
	

115 S2799 IS: Department of Defense Transition Assistance Program Oversight Improvement Act of 2018
U.S. Senate
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2799
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2018
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 10, United States Code, to improve oversight of the Transition Assistance Program of
			 the Department of Defense, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Department of Defense Transition Assistance Program Oversight Improvement Act of 2018.
		2.Annual reports on the Transition Assistance Program
 (a)Annual report on participation in ProgramSection 1144 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (g)Annual report on participation in Program(1)Not later than February 28 each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the participation of members of the armed forces in the program under this section during the preceding year.
 (2)Each report under this subsection shall set forth, for the year covered by such report, the following:
 (A)The number of members who were eligible for participation in the program, in aggregate and by component of the armed forces.
 (B)The number of members who participated in the program, in aggregate and by component of the armed forces, for each service as follows:
 (i)Preseparation counseling provided by the Department of Defense. (ii)Briefings provided by the Department of Veterans Affairs.
 (iii)Employment workshops provided by the Department of Labor. (C)The number of members who did not participate in the program due to a waiver of the participation requirement under subsection (c)(2) for each service set forth in subparagraph (B).
 (3)Each report under this subsection may also include such recommendations for legislative or administrative action as the Secretary of Defense, in consultation with the Secretary of Labor, the Secretary of Veterans Affairs, and the Secretary of Homeland Security, considers appropriate to increase participation of members of the armed forces in each service set forth in paragraph (2)(B)..
 (b)Annual report on assessment of Program by participantsSuch section is further amended by adding at the end the following new subsection:  (h)Annual report on assessment of Program by participants(1)Not later than February 28 each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on assessments of the program under this section during the preceding calendar year by participants in the program.
 (2)Each report under this subsection shall set forth, for the year covered by such report, the following:
 (A)A summary of the data obtained by the Department of Defense through assessments of the program during such year by participants in the program, including data obtained through the assessments as follows:
 (i)The Transition Goals Plans Success (GPS) Participant Assessment. (ii)Status of Forces Surveys (SOFS).
 (B)A summary of the conclusions derived by the Secretary from the data described in subparagraph (A). (C)Such recommendations for improvements to the program as the Secretary considers appropriate in light of the data described by subparagraph (A) and the conclusions described by subparagraph (B), including recommendations for such legislative or administrative action as the Secretary considers appropriate to carry out such improvements..
			
